Citation Nr: 1446304	
Decision Date: 10/20/14    Archive Date: 10/30/14

DOCKET NO.  11-05 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for left knee degenerative joint disease; and, if so, whether service connection is warranted.

2.  Entitlement to a disability rating higher than 30 percent for headaches. 

3.  Entitlement to a compensable disability rating for hemorrhoids.

4.  Entitlement to a disability rating higher than 10 percent for hearing loss.

5.  Entitlement to service connection for traumatic brain injury/head trauma with associated memory loss.

6.  Entitlement to service connection for a low back disorder.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran had active military service from July 1973 until his retirement in July 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  

In May 2014 the Veteran testified by videoconference from Seattle, Washington, before the undersigned Veterans Law Judge sitting in Washington, D.C.  

The issues of service connection for left knee degenerative joint disease and subpatellar chondromalacia; service connection for traumatic brain injury/head trauma with associated memory loss; service connection for a low back disorder; a disability rating higher than 10 percent for bilateral hearing loss; entitlement to TDIU; and entitlement to an extra-schedular rating per 38 C.F.R. § 3.321(b)(1) based on the combined effect of multiple service-connected disabilities; are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a rating decision dated in May 2004, the RO denied service connection for left knee degenerative joint disease; after the Veteran was notified of the adverse decision and of his right to appeal, he did not appeal, and no new evidence pertinent to the basis of the denial of that claim was received by VA within one year from the date that the RO mailed notice of the determination to the Veteran.  

2.  Evidence that is not cumulative or redundant of that in the record in May 2004, and that relates to an unestablished fact necessary to substantiate the claim for service connection for a left knee disorder has been received.

3.  The Veteran's headaches are prostrating and productive of severe economic inadaptability.

4.  The Veteran's hemorrhoids disability has been productive of persistent bleeding and fissures since December 14, 2009, but not before.


CONCLUSIONS OF LAW

1.  The May 2004 rating decision denying service connection for left knee degenerative joint disease is final.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §3.104 (2013).

2.  Evidence added to the record since the May 2004 rating decision denying service connection for left knee degenerative joint disease is new and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  

3.  The criteria for a disability rating of 50 percent for migraine headaches have been met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.3, 4.124a, Diagnostic Code 8100 (2013).

4.  The criteria for a compensable disability rating for hemorrhoids prior to December 14, 2009, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.400(o), 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7336 (2013).

5.  The criteria for a disability rating of 20 percent for hemorrhoids are met beginning December 14, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.400(o), 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7336 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify the Veteran of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were accomplished in letters sent in June 2009 and January 2010.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  

All relevant facts have been properly developed, and all evidence necessary for equitable resolution of the appeals have been obtained.  The Veteran's service, VA, and private treatment records have been obtained.  In addition, he has been provided with numerous VA examinations.  The Board has reviewed those reports and finds that they are adequate because the examiners conducted a personal examination of the Veteran, discussed the Veteran's medical history and current symptoms with the Veteran; and explained the conclusions reached.  See, e.g., Ardison v. Brown, 6 Vet. App. 405, 407 (1994)) (providing, basically, that a medical [examination] is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

The Veteran also testified before the undersigned Veterans Law Judge during a May 2014  videoconference Board hearing.  During that hearing the Veteran was assisted by an accredited representative from the Disabled American Veterans.  His representative, and the Veterans Law Judge, asked questions to ascertain whether the Veteran's left knee disorder was related to service or a service-connected disability, and questioned the Veteran regarding the severity of his service-connected headache and hemorrhoids disabilities.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  Additionally, the Veteran has demonstrated actual knowledge of what was needed for the claims to be granted, as evidenced by the questioning pursued by his representative and his responses during the hearing.  Neither the representative nor the Veteran have suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the duties set forth in 38 C.F.R. § 3.103(c)(2) have been met.  

The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the claims herein addressed on the merits, and has not argued that any error or deficiency in the accomplishment of the duties to notify and assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  The Board therefore finds that VA has satisfied its duties to notify and assist under the governing law and regulation and will review the merits of the Veteran's claims, de novo.

II.  New and material evidence, left knee

In a rating decision in May 2004, the RO denied the issue of service connection for left degenerative joint disease on the grounds that it was not caused by the Veteran's service-connected right knee disability or present during service.  After appropriate notice of this decision and of his appeal rights, the Veteran did not appeal, and no evidence pertaining to the issue was either physically or constructively received by VA within one year of the May 2004 rating decision.  The May 2004 decision is therefore final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.156(b), 3.160(d), 20.302; see also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011).  

In April 2009 the Veteran filed a claim to reopen, which was denied by the RO in its October 2009 rating decision on the grounds of no new and material evidence.  

Evidence added to the record since the May 2004 rating decision includes, in pertinent part, an additional left knee diagnosis of subpatellar chondromalacia; and the Veteran's testimony, in 2014, that he leans too much on his left knee because of his service-connected right knee, i.e., that his right knee disability has aggravated his left knee disorder.  In accordance with Justus, the Board must assume the credibility of this evidence; particular as military records are unavailable.  Justus, 3 Vet. App. 510, 512-513.  This evidence is new since it was not of record in May 2004, and material as it relates to an unestablished fact necessary to substantiate the claim for service connection for a left knee disorder.  New and material evidence having been presented, the claim is reopened.  38 C.F.R. § 3.156(a).  

III.  Higher Rating

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

A. headaches

In a rating decision dated in July 1999 the RO granted service connection for posttraumatic headaches with a rating of 10 percent effective April 30, 1998.  In March 2007 the RO increased the rating to 30 percent effective February 21, 2006.

In April 2009 the Veteran filed a new claim for an increased rating, which was denied in a rating decision dated in October 2009.  

The Veteran's service-connected posttraumatic headaches disability has been rated under the migraine headaches provisions of Diagnostic Code 8100.  Under that code, a 30 percent rating for migraine headaches is warranted where there are characteristic prostrating attacks occurring on an average once a month over last several months.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  A maximum rating of 50 percent is warranted for headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id.

The phrase "productive of economic inadaptability" does not require that a veteran be completely unable to work to qualify for a 50 percent rating.  See Pierce v. Principi, 18 Vet. App. 440, 445-46 (2004).


Facts and Analysis:

VA medical consult records dating from April 2008 describe the Veteran as having "chronic headaches;" and on VA brain examination in June 2009 the Veteran complained of constant headaches at a severity of 7 on a scale of 1 to 10.  During his 2014 Board hearing he testified that he suffers from about 10 migraines per month, which are only relieved by laying down for a few hours or more.  See also February 2010 statement from Veteran's spouse.  There is no lay or medical evidence to the contrary; and the Board finds no reason to doubt the veracity of the Veteran's assertions.  Based on the evidence of record, and according the Veteran the benefit of the doubt, the Board finds that the preponderance of the evidence supports the maximum schedular rating of 50 percent throughout the appeal period.  

B. Hemorrhoids

In a rating decision dated in June 1994 the RO granted service connection for hemorrhoids with a noncompensable (0 percent) rating effective August 1, 1993.  In April 2009 the Veteran filed a claim for an increased rating, which was denied in an October 2009 rating decision.  The Veteran's service-connected hemorrhoids disability has been rated under the provisions of Diagnostic Code 7336, which provides that  mild to moderate hemorrhoids are rated as noncompensable.  38 C.F.R. § 4.114.  The criteria for a 10 percent rating are external or internal large or thrombotic hemorrhoids that are irreducible, with excessive redundant tissue, evidencing frequent recurrences; and a 20 percent rating is warranted for hemorrhoids with persistent bleeding and secondary anemia, or with fissures.  Id.

For VA compensation purposes, anemia is manifest when hemoglobin is 10gm/100ml or less.  38 C.F.R. § 4.117, Diagnostic Code 7700.

Facts 

Laboratory testing by VA on February 4, 2008, found hemoglobin of 17.1.  VA medical records dating from April 2008 advise of intermittent blood from hemorrhoids on toilet paper after wiping.  A routine examination in April 2009 found a small external hemorrhoid.

On VA rectum examination in June 2009, the Veteran complained of itching and mucus discharge but with good control.  The examiner noted that the Veteran had a 15 year history of bleeding.  Physical examination found no evidence of fecal leakage, normal rectal tone, no signs of anemia, no fissures, no evidence of bleeding or rectal prolapse, normal sphincter tone, and no internal or external hemorrhoids.  

On December 14, 2009, the Veteran presented to his VA primary care provider with complaints that his hemorrhoids were bleeding and particularly bothering him.  He was referred to a surgeon for reevaluation.

On January 15, 2010, the Veteran presented with complaints of perirectal discomfort during bowel movements, with bleeding.  Physical examination found internal and external hemorrhoids and a healing fissure.

Laboratory testing by VA on March 9, 2010, found hemoglobin of 15.5.  

Endoscopy in March 2010 found grade 4 hemorrhoids, rectal bleeding and a healing fissure.  The Veteran afterwards underwent a hemorrhoidectomy that same month.

Laboratory testing by VA on August 10, 2010, found hemoglobin of 16.0.   

On VA rectum examination in March 2012, the examiner noted that the Veteran had undergone hemorrhoidectomies in 2007 and 2009.  Rectal examination found small to moderate hemorrhoids with persistent bleeding, but no fissures.  Unfortunately, despite examination findings of persistent bleeding, laboratory testing to ascertain whether there was associated anemia, which seems likely, was not done. 

During his 2014 Board hearing the Veteran testified that his hemorrhoids were productive of pain and bleeding, and that his symptoms were not much improved since his March 2010 hemorrhoidectomy.  See Board Hearing Transcript, p. 5.

Analysis

The record contains no evidence, during the appeal period, of any large or thrombotic irreducible external or internal hemorrhoids with excessive redundant tissue, and the evidence prior to December 2009 is negative for anemia or fissures.  This contravenes the assignment of a compensable rating prior to then.  However, medical (including endoscopy) records dating from January 15, 2010, advise of rectal bleeding and a rectal fissure that was healing.  The gastroenterologist added that the fissure did not have the appearance of an anal carcinoma.  Finally, physical examination in 2012 found moderate hemorrhoids and persistent bleeding, despite the 2010 hemorrhoidectomy.  Accordingly, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for a 20 percent rating for hemorrhoids have been met since December 14, 2009, (the date that the Veteran presented to VA with increased symptomatology).  See Hart (providing for staged ratings).  


ORDER

New and material evidence having been submitted, the Veteran's claim for service connection for degenerative joint disease and subpatellar chondromalacia of the left knee is reopened and, to that extent only, the appeal is granted.

A disability rating for migraine headaches of 50 percent throughout the appeal period is granted; subject to the laws and regulations governing the award of monetary benefits.

A compensable rating for hemorrhoids prior to December 14, 2009, is denied.

A disability rating of 20 percent for hemorrhoids effective December 14, 2009, is granted; subject to the laws and regulations governing the award of monetary benefits

REMAND

As to the newly reopened claim for service connection for a left knee disorder the Veteran posits that his left knee disorder has been aggravated by his service-connected right knee disability.  The Board also notes that the Veteran's left knee disorders now include subpatellar chondromalacia.  Remand for a new VA examination and opinion as to whether a current left knee disorder was incurred in-service or, is/has been aggravated by the Veteran's service-connected right knee disability, is needed.

As regards the appeal for an increased rating for service-connected hearing loss, during his May 2014 Board hearing the Veteran testified that his hearing acuity has worsened.  See Board Hearing Transcript, p. 5.  See also January 2013 private audiogram (advising of " severe to profound mixed hearing loss").  In accordance with 38 C.F.R. § 3.327 the Veteran should be accorded a new VA examination.  On remand all VA medical records dating from January 2013 must be associated with the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Finally, during his May 2014 Board hearing the Veteran testified that he is unable to work due to his service-connected headaches, hearing loss, hemorrhoids, and other ailments.  On remand the issue of entitlement to TDIU and the issue of entitlement to an extra-schedular rating based upon the combined on employability of multiple service-connected conditions; must also be adjudicated.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (providing that a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part for a higher rating claim when such claim is raised by the record); and Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014) (providing that 38 C.F.R. § 3.321(b)(1) "entitles a veteran to consideration for referral for extra-scheduler evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by scheduler evaluations.").  In this regard the Board notes that the Veteran was a boxer during service and may now have residual memory loss from head trauma (see, e.g., January 2013 VA treatment record); and that the Veteran has a pending claim for service connection for a low back disorder.  See January 2013 correspondence from Veteran.  These issues must be resolved before the claim of TDIU is adjudicated.  

Accordingly, the case is REMANDED for the following action:

1.  Issue VCAA notice to the Veteran that apprises him of the criteria for substantiating a grant of service connection for a left knee disorder, to include on a secondary basis; service service connection for TBI/head trauma with associated memory loss; and service connection for a low back disorder; and of the criteria for substantiating a grant of entitlement to TDIU.

2.  Associate, physically or electronically, all of the Veteran's VA medical records dating from January, 2013, with the claims file.  

Any additional pertinent private treatment records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran.  If no records are found, notify the Veteran and his representative in accordance with 38 C.F.R. § 3.159(e).

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of the nature and severity of his left knee problems; hearing problems, headaches, hemorrhoid problems, lower back problems, and his TBI/head trauma manifestations (including memory loss), to include their impact on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

4.  Schedule the Veteran for a VA TBI examination regarding the issue of service connection for TBI/head trauma with associated memory loss.  The claims file must be made available to, and reviewed by, the examiner in conjunction with the examination.  The examiner should particularly note that the Veteran was a professional boxer during his 20 year service.  All indicated tests must be done, and all findings reported in detail.

Following completion of the examination and a review of the claims file, the examiner is requested to opine as to whether it is at least as likely as not that the Veteran's complaints of memory loss (and any other markers/indicators of traumatic brain injury found on examination) is due to head trauma sustained during his active duty service.  

5.  Schedule the Veteran for a VA examination regarding his claims for service connection for a left knee disorder and a low back disorder.  The claims file must be made available to, and reviewed by, the examiner in conjunction with the examination.  All indicated tests should be done, and all findings reported in detail.    

Following completion of the examination and a review of the claims file, the examiner is requested to opine as follows:

a) whether it is at least as likely as not that a current low back disorder disorder was incurred during active duty service or in the year afterwards.  

b) whether it is at least as likely as not that a current low back disorder disorder, first diagnosed after service, is related to any incident of active duty service, including, but not limited to, the Veteran's professional boxing during service.

c) whether it is at least as likely as not that a current left knee disorder (including all pre-operative left knee disorder(s)) was incurred during active duty service or in the year afterwards.  

d) If it is determined that a current left knee disorder was not incurred during service or in the year after service, please opine as to whether it is at least as likely as not that a current left knee disorder was caused by the Veteran's service-connected right knee disability (including any associated gait and/or postural impairment).

e) If it is determined that a current left knee disorder was not caused by the Veteran's service-connected right knee disability (including any associated gait and/or postural impairment), please opine as to whether it is at least as likely as not that a current left knee disorder is/has been aggravated by the Veteran's service-connected right knee disability (including any associated gait and/or postural impairment).

In this context the term "aggravation" means a permanent increase in severity, that is, an irreversible worsening, as contrasted to a temporary worsening of symptoms, of the claimed disorder by the service-connected knee disability, beyond its natural clinical course.

All examination findings and a rationale for all opinions expressed and conclusions reached must be set forth in a legible report.  If an opinion cannot be rendered on a medical or scientific basis without invoking processes relating to guesswork or judgment based upon mere conjecture, the examiner should clearly and specifically so state in the examination report, and explain why that is so.

6.  Schedule the Veteran for a VA examination with regard to his claim for an increased rating for his service-connected hearing loss disability.  The claims file should be reviewed by the examiner.  

All indicated tests  must be done, and all subjective complaints and objective findings must be documented in the examination reports.  Additionally, the examiner should provide a clinical assessment of the impact of the Veteran's service-connected hearing loss disability on his ability to work.  

A rationale for all opinions should be set forth in the examination report.

7.  Then, re-adjudicate all of the issues on appeal.  This must include considering whether to refer the Veteran's headaches and hemorrhoids issues; including the issues of entitlement to service connection for TBI/head injury with associated memory loss, entitlement to service connection for low back disorder; entitlement to a TDIU; and entitlement to an extra-schedular rating per 38 C.F.R. § 3.321(b)(1) based on the combined effect of service-connected disabilities.  

If any benefit sought is not granted in full, issue the Veteran and his representative a Supplemental Statement of the Case and provide the Veteran an opportunity to respond before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


